                                                                             Case 2:18-cv-02418-JAD-PAL Document 21 Filed 03/26/19 Page 1 of 3



                                                                         1   Kevin L. Hernandez, Esq.
                                                                             Nevada Bar No. 12594
                                                                         2   LAW OFFICE OF KEVIN L.
                                                                             HERNANDEZ
                                                                         3   8872 S. Eastern Avenue, Suite 270
                                                                             Las Vegas, Nevada 89123
                                                                         4   T: (702) 563-4450
                                                                             F: (702) 552-0408
                                                                         5   kevin@kevinhernandezlaw.com
                                                                             Attorney for Plaintiff
                                                                         6
                                                                                                        UNITED STATES DISTRICT COURT
                                                                         7

                                                                         8                                       DISTRICT OF NEVADA

                                                                         9   ALEKSANDAR OSTOJIC, an individual;                   Case No.: 2:19-cv-02418-JAD-PAL
                                                                                                                                            2:18-cv-2418-JAD-PAL

                                                                        10                                    Plaintiff;

                                                                        11   v.
Law Office of Kevin L. Hernandez




                                                                        12                                                         NOTICE OF SETTLEMENT BETWEEN
                                                                             EQUIFAX INFORMATION SERVICES, LLC,                        PLAINTIFF AND EQUIFAX
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                        13   a foreign limited-liability company; EXPERIAN           INFORMATION SERVICES, LLC
                                 8872 S. Eastern Avenue, Suite 270




                                                                             INFORMATION SOLUTIONS, INC., a foreign
                                      Las Vegas, Nevada 89123




                                                                        14   corporation; TRANS UNION LLC, a foreign
                                                                             limited-liability company; BLUESTEM
                                                                        15   BRANDS, INC. dba FINGERHUT, a foreign
                                                                             corporation;
                                                                        16
                                                                                                              Defendants.
                                                                        17

                                                                        18          Plaintiff, Aleksandar Ostojic (“Plaintiff”), and Defendant, Equifax Information Services,
                                                                        19   LLC (“Equifax”) have reached an agreement in principle to resolve this action. Plaintiff and
                                                                        20   Equifax anticipate settlement documents will be finalized within the next thirty (30) days.
                                                                        21   ///
                                                                        22   ///
                                                                        23   ///
                                                                        24   ///
                                                                        25   ///
                                                                        26   ///
                                                                        27   ///
                                                                        28   ///
                                                                                                                           Page 1 of 3
                                                                             Case 2:18-cv-02418-JAD-PAL Document 21 Filed 03/26/19 Page 2 of 3



                                                                         1          Therefore, Plaintiff and Equifax request that the Court vacate all pending deadlines and

                                                                         2   filing requirements as to Equifax in this matter. Plaintiff and Equifax further request that the

                                                                         3   Court set a deadline thirty (30) days from today for either dismissing this action with prejudice or

                                                                         4   filing a joint status report regarding settlement.

                                                                         5   Dated: March 26, 2019                                Dated: March 26, 2019
                                                                         6   LAW OFFICE OF                                        CLARK HILL PLLC
                                                                             KEVIN L. HERNANDEZ
                                                                         7                                                        /s/ Jeremy J. Thompson________
                                                                             /s/ Kevin L. Hernandez                               Jeremy J. Thompson, Esq.
                                                                         8   Kevin L. Hernandez, Esq.                             Nevada Bar No. 12503
                                                                             Nevada Bar No. 12594                                 3800 Howard Hughes Dr., Suite 500
                                                                         9   8872 S. Eastern Avenue, Suite 270                    Las Vegas, Nevada 89169
                                                                             Las Vegas, Nevada 89123                              jthompson@clarkhill.com
                                                                        10   kevin@kevinhernandezlaw.com                          Attorney for Equifax Information Services,
                                                                             Attorney for Plaintiff                               LLC
                                                                        11
Law Office of Kevin L. Hernandez




                                                                        12
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                        13
                                 8872 S. Eastern Avenue, Suite 270




                                                                                 IT IS ORDERED that the parties shall have until April 25, 2019, to either file a
                                      Las Vegas, Nevada 89123




                                                                        14   stipulation to dismiss with prejudice, or a joint status report advising when the
                                                                             stipulation to dismiss will be filed.
                                                                        15

                                                                        16      Dated: March 28, 2019
                                                                                                                                  __________________________
                                                                        17                                                        Peggy A. Leen
                                                                                                                                  United States Magistrate Judge
                                                                        18

                                                                        19
                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28
                                                                                                                          Page 2 of 3
                                                                             Case 2:18-cv-02418-JAD-PAL Document 21 Filed 03/26/19 Page 3 of 3



                                                                         1                                   CERTIFICATE OF SERVICE

                                                                         2          The undersigned certifies that the foregoing NOTICE OF SETTLEMENT BETWEEN

                                                                         3   PLAINTIFF AND EQUIFAX INFORMATION SERVICES, LLC was electronically served

                                                                         4   to the following parties:

                                                                         5
                                                                             Kurt R. Bonds, Esq.
                                                                         6   Trevor Waite, Esq.
                                                                             ALVERSON TAYLOR & SANDERS
                                                                         7   6605 Grand Montecito Pkwy., Suite 200
                                                                             Las Vegas, NV 89149
                                                                         8   efile@alversontaylor.com
                                                                             kbonds@alversontaylor.com
                                                                         9   twaite@alversontaylor.com
                                                                             Attorneys for Trans Union LLC
                                                                        10
                                                                             Jeremy J. Thompson, Esq.
                                                                        11   CLARK HILL PLLC
Law Office of Kevin L. Hernandez




                                                                             3800 Howard Hughes Dr., Suite 500
                                                                        12   Las Vegas, Nevada 89169
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                             jthompson@clarkhill.com
                                                                        13
                                 8872 S. Eastern Avenue, Suite 270




                                                                             Attorney for Equifax Information Services, LLC
                                      Las Vegas, Nevada 89123




                                                                        14   Jennifer L. Braster, Esq.
                                                                             Andrew J. Sharples, Esq.
                                                                        15   NAYLOR & BRASTER
                                                                             1050 Indigo Drive, Suite 200
                                                                        16   Las Vegas, NV 89145
                                                                             jbraster@nblawnv.com
                                                                        17   asharples@nblawnv.com
                                                                             Attorneys for Experian Information Solutions, Inc.
                                                                        18

                                                                        19   Michelle D. Alarie, Esq.
                                                                             ARMSTRONG TEASDALE LLP
                                                                        20   3770 Howard Hughes Parkway, Suite 200
                                                                             Las Vegas, NV 89169
                                                                        21   malarie@armstrongteasdale.com
                                                                             Attorney for Bluestem Brands, Inc.
                                                                        22

                                                                        23           Dated: March 26, 2019
                                                                        24                                      /s/ April Lau                                     .
                                                                                                                An Employee of the Law Office of Kevin L. Hernandez
                                                                        25

                                                                        26

                                                                        27

                                                                        28
                                                                                                                     Page 3 of 3
